Case 3:21-cv-00079-HES-MCR Document 1 Filed 01/21/21 Page 1 of 7 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

 JANET HOYT​,                                        Case No.

         Plaintiff,                                  INJUNCTIVE RELIEF SOUGHT

 v.

 CRACKER BARREL OLD COUNTRY
 STORE, INC.​,

         Defendant.
                                                 /

      PLAINTIFF’S COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                              RELIEF

         Plaintiff Janet Hoyt, through her undersigned counsel, states the following in

 support of her Complaint for Declaratory and Injunctive Relief to remedy discrimination

 by Cracker Barrel Old Country Store, Inc. based on Plaintiff’s disability in violation of

 Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq.

 (“ADA”), and its implementing regulation, 28 C.F.R. Part 36:

                                 JURISDICTION AND VENUE

         1.       This Court has jurisdiction over this action pursuant to 42 U.S.C. §

 2000a-3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.

         2.       Venue is appropriate in this district under 28 U.S.C. § 1391 because the

 acts of discrimination occurred in this district, and the property that is the subject of this

 action is in this district.

                                           PARTIES




                                                1
Case 3:21-cv-00079-HES-MCR Document 1 Filed 01/21/21 Page 2 of 7 PageID 2




         3.      Plaintiff is a resident of Palm Beach County, Florida.

         4.      Defendant is a corporation with its registered office located at Tallahassee,

 Plantation, FL 33324.

         5.      Upon information and belief, Defendant owns or operates “Cracker Barrel

 Old Country Store” whose locations qualify as a “Facility” as defined in 28 C.F.R. §

 36.104.

                                FACTUAL ALLEGATIONS

         6.      Plaintiff incorporates the above paragraphs by reference.

         7.      Plaintiff is an individual with numerous disabilities including extreme

 chronic arthritis in her lower extremities, the loss of use of her legs, rheumatoid arthritis

 in both her arms and legs, a floating knee, a fractured leg, multiple ankle surgeries, and

 both significant scarring and scar tissue build up in her knees due to numerous surgeries.

 These permanent conditions cause sudden onsets of severe pain and require Plaintiff to

 use a mobility device at all times, which substantially limits Plaintiff's major life

 activities.

         8.      At the time of Plaintiff’s initial visit to Cracker Barrel Old Country Store

 (and prior to instituting this action), Plaintiff suffered from a qualified disability under the

 28 C.F.R. 36.105.

         9.      Plaintiff encountered barriers to access at the Facility which denied her

 full and equal access and enjoyment of the services, goods, and amenities.

         10.     Plaintiff is a customer of Defendant and would return to the Facility if

 Defendant modifies the Facility and its policies and practices to accommodate individuals




                                                2
Case 3:21-cv-00079-HES-MCR Document 1 Filed 01/21/21 Page 3 of 7 PageID 3




 who have physical disabilities, but she is deterred from returning due to the barriers and

 discriminatory effects of Defendant’s policies and procedures at the Facility.

         11.     Plaintiff also acts as a tester by inspecting Facilities for accessibility to

 advance the purpose of the ADA, the civil rights of disabled individuals, and to be certain

 that she can enjoy the same options and privileges to patronize places of public

 accommodation as non-disabled individuals without worrying about accessibility issues.

         12.     Plaintiff returns to every Facility after being notified of remediation of the

 discriminatory conditions to verify compliance with the ADA and regularly monitors the

 status of remediation.

                          COUNT I
     REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

         13.     Plaintiff incorporates the above paragraphs by reference.

         14.     This Court is empowered to issue a declaratory judgment regarding: (1)

 Defendant’s duty to comply with the provisions of 42 U.S.C. § 12181 et al; (2)

 Defendant’s violation of 42 U.S.C. § 12182; (3) Defendant’s duty to remove architectural

 barriers at the Facility; and (4) Plaintiff’s right to be free from discrimination due to her

 disability. 28 U.S.C. § 2201.

         15.     Plaintiff seeks an order declaring that she was discriminated against on the

 basis of her disability.

                             COUNT II
       REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

         16.     Plaintiff incorporates the above paragraphs by reference.




                                                3
Case 3:21-cv-00079-HES-MCR Document 1 Filed 01/21/21 Page 4 of 7 PageID 4




        17.      Cracker Barrel Old Country Store is a place of public accommodation

 covered by Title III of the ADA because it is operated by a private entity, its operations

 affect commerce, and it is a restaurant. 42 U.S.C. § 12181(7); see also 28 C.F.R. §

 36.104.

        18.      Defendant is a public accommodation covered by Title III of the ADA

 because it owns, leases (or leases to), or operates a place of public accommodation. See

 42 U.S.C. §§ 12181(7); 28 C.F.R. § 36.104.

        19.      The 2010 Standards for Accessible Design (the “Standards”) set minimum

 requirements for public accommodations to be readily accessible to and usable by

 individuals with disabilities.

        20.      Public accommodations must remove architectural barriers pursuant to the

 Standards unless a safe harbor applies. 28 C.F.R. § 36.304(d)(2).

        21.      Plaintiff personally encountered architectural barriers on July 12, 2020, at

 the Facility located at 438 Commerce Center Dr., Jacksonville, FL 32225:

              a. Women's Restroom:

                     i. Not providing enough clear floor space around a water closet as

                        required by sections 4.22.3, 603, 603.2.3, 604, 604.3 and 604.3.1

                        of the Standards.

                    ii. Not providing the proper insulation or protection for plumbing or

                        other sharp or abrasive objects under a sink or countertop as

                        required by sections 606 and 606.5 of the Standards.




                                               4
Case 3:21-cv-00079-HES-MCR Document 1 Filed 01/21/21 Page 5 of 7 PageID 5




                    iii. Not providing the proper spacing between a grab bar and an object

                        projecting out of the wall as required by sections 609, 609.1 and

                        609.3 of the Standards.

                    iv. Not providing toilet paper dispensers in the proper position in front

                        of the water closet or at the correct height above the finished floor

                        as required by sections 604, 604.7 and 309.4 of the Standards.

                    v. Not providing a coat hook within the proper reach ranges for a

                        person with a disability as required by sections 603, 603.4 and 308

                        of the Standards.

                    vi. Not providing paper towel dispenser at the correct height above the

                        finished floor as required by sections 606, 606.1 and 308 of the

                        Standards.

                   vii. Not providing the water closet in the proper position relative to the

                        side wall or partition as required by sections 604 and 604.2 of the

                        Standards.

         22.     These barriers cause Plaintiff difficulty in safely using each element of the

 Facility, requiring extra care due to concerns for safety and a fear of aggravating her

 injuries.

         23.     Defendant has failed to remove some or all of the barriers and violations at

 the Facility.

         24.     Defendant’s failure to remove these architectural barriers denies Plaintiff

 full and equal access to the Facility in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).




                                               5
Case 3:21-cv-00079-HES-MCR Document 1 Filed 01/21/21 Page 6 of 7 PageID 6




         25.        Defendant’s failure to modify its policies, practices, or procedures to train

 its staff to identify architectural barriers and reasonably modify its services creates an

 environment where individuals with disabilities are not provided goods and services in

 the most integrated setting possible is discriminatory. 42 U.S.C. §§ 12182(a),

 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

         26.        Defendant has discriminated and continues to discriminate against

 Plaintiff (and others who are similarly situated) by denying access to full and equal

 enjoyment of goods, services, facilities, privileges, advantages, or accommodations

 located at the Facility due to the barriers and other violations listed in this Complaint.

         27.        It would be readily achievable for Defendant to remove all of the barriers

 at the Facility.

         28.        Failing to remove barriers to access where it is readily achievable is

 discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

                                      RELIEF REQUESTED

 WHEREFORE, Plaintiff respectfully requests that this Court:

         A.         declare that the Facility identified in this Complaint is in violation of the

 ADA;

         B.         enter an Order requiring Defendant make the Facility accessible to and

 usable by individuals with disabilities to the full extent required by Title III of the ADA;

         C.         enter an Order directing Defendant to evaluate and neutralize its policies,

 practices, and procedures towards persons with disabilities;




                                                   6
Case 3:21-cv-00079-HES-MCR Document 1 Filed 01/21/21 Page 7 of 7 PageID 7




        D.      award Plaintiff attorney fees, costs (including, but not limited to court

 costs and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205;

 and

        E.      grant any other such relief as the Court deems just and proper.


                                                       Respectfully Submitted,


 THE ONYX GROUP                                                LETT LAW FIRM
 Attorney for the Plaintiff                                    Attorney for the Plaintiff
 47 Krome Ave                                                  6303 Blue Lagoon Drive
 Homestead, Florida 33030                                      Suite 400
 Phone: (786)504-5760                                          Miami, Florida 33126
 Fax: (305)602-5988                                            Phone: (305)-912-5388
 Email: jarias@theonyx.group                                   Email: alett@lettlawfirm.com
 /s/ Jonathan Arias                                            /s/ Ariel Lett
 Florida Bar No. 126137                                        Ariel Lett, Esq.
                                                               Florida Bar No. 115513

 Dated: January 21, 2021




                                              7
